Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitations, in regard to Claims 21 of “ a player using a multifaceted signal device to send at least one of a plurality of discrete signals, to all other players and or a dealer, the at least one signal of the plurality of discrete signals, representing a wager action limitation that the player will be confined to when making a wager action from the at least one grouping of chips during a dealt hand; and wherein a number of facets of the multifaceted signal device is equal to a number of grouping of chips and further wherein a facet of the multifaceted signal device indicates the number of stacks of chips available to wager for the player who displays the facet during the dealt hand;” in regards to Claim 23 of “a player using a signal device, to send at least one of a plurality of discrete signals, to all other players and or a dealer, representing a wager action limitation for at least one of the two groupings that the player will be confined to when making a wager action from the at least one stack two groupings of chips during a dealt hand; and wherein the signal device comprises a power source, a housing, a multicolored LED or a multi-status indicator, and a switch configured to change a color of the multicolored LED or a status of the multi-status indicator, further wherein each color of the multicolor LED, or each status of the multistatus indicator represent one of the plurality of discrete signal,; and wherein a separate set of signals is used for each of the at least two groupings;” and in regards to Claim 29 of “a player using a signal device, to send at least one of a plurality of discrete signals, to all other players and or a dealer, representing a wager action limitation for at least one of the two groupings that the player will be confined to when making a wager action from the at least one 
Further, with regard to rejection under 35 U.S.C. 101, in the examiner’s opinion the additional elements of a multifaceted object with regard to Claims 21 and 29 wherein the sides of the multifaceted object are representing the grouping signals, and the additional structural elements detailing the housing and light status indicators of the signal device with regard to claim 23 transform the recited abstract idea into a particular machine. And thus overcome rejection under 35 U.C.C 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715